Allowable Subject Matter
Claims 1 and 3-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a method of ice making comprising the steps of curtailing the delivering of the emulsion to the oleophilic surface of the heat exchanger; subcooling the ice sheet grown on the oil layer on the oleophilic surface of the heat exchanger after curtailing the delivering of the emulsion to the oleophilic surface of the heat exchanger; and harvesting the ice sheet through the ice sheet, which is subcooled, falling away from the oleophilic surface of the heat exchanger.  U.S. Patent 8,449,919 to Shen et al. teaches a composition and method for preparing alginate nanocapsules and U.S. Patent Application Publication 2005/0191386 to Adams teaches a nutritional supplement compositions and methods, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
5/2/2022